           Case 1:16-cv-09707-VSB Document 91 Filed 10/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
CHANTELLE A.E. HUMPHREYS,                                 :                                  10/12/2020
                                                          :
                                    Plaintiff,            :
                                                          :
                      - against -                         :
                                                          :
                                                          :              16-CV-9707 (VSB)
NEW YORK CITY HEALTH AND                                  :
HOSPITALS CORPORATION,                                    :                    ORDER
                                                          :
                                    Defendant.            :
                                        .                 :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        The parties in this matter appeared before me for a telephonic post-discovery conference

on October 9, 2020, at 2:30 p.m. It is hereby:

        ORDERED that the parties are directed to submit a joint letter on or before October 23,

2020 advising me of whether the parties have resolved their discovery dispute or, if parties

remain unable to resolve their dispute, proposing a date for a joint submission detailing each

parties’ position with respect to the discovery demands at issue. In that same letter, the parties

should advise me of the status of the spoliation issue raised by Plaintiff during the conference.

SO ORDERED.

Dated: October 12, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
